FILED
                            NOT FOR PUBLICATION                             OCT 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10342

               Plaintiff-Appellee,               D.C. No. 4:14-cr-01696-RM

 v.
                                                 MEMORANDUM*
FRANK CORDOVA-GONZALEZ, a.k.a.
Frank Cordova, a.k.a. Frank Efraim
Cordova,

               Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Rosemary Marquez, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Frank Cordova-Gonzalez appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Cordova-Gonzalez argues that the district court erred in imposing a sixteen-

level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) for his 2006 Nevada state

court conviction for robbery pursuant to Nev. Rev. Stat. § 200.380. We review de

novo the district court’s determination that a defendant’s prior state court

conviction qualifies as a crime of violence for purposes of U.S.S.G. § 2L1.2. See

United States v. Becerril-Lopez, 541 F.3d 881, 889 (9th Cir. 2008). Contrary to his

contention, Cordova-Gonzalez’s argument is foreclosed by our decision in United

States v. Harris, 572 F.3d 1065, 1066 (9th Cir. 2009) (“[A] conviction under Nev.

Rev. Stat. § 200.380 categorically qualifies as a crime of violence.”).

      Furthermore, we note that the district court concluded that the 16-level

enhancement required under U.S.S.G. § 2L1.2(b)(1)(A) overstated Cordova-

Gonzalez’s criminal history, and accordingly varied downward from a guidelines

range of 41-51 months to impose an 18-month sentence.

      AFFIRMED.




                                           2                                     15-10342